UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 DIGITAL ANGEL CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: On July 5, 2011, Digital Angel Corporation commenced mailing the following letter to certain stockholders. The information in this filing shall not be incorporated by reference into any filing under the Securities Exchange Act of 1934 or the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. July 5, 2011 Dear Fellow Digital Angel Stockholder: According to our latest records, we have not received your vote at the important special meeting of stockholders of Digital Angel Corporation, to be held on July 14, 2011. Your board of directors unanimously recommends that shareholders vote FOR the sale of Digital Angel’s wholly-owned subsidiary, Destron Fearing Corporation. We are pleased to announce that another leading proxy advisory service, Glass Lewis & Co, has recommended that Digital Angel’s stockholders vote FOR the sale of Destron Fearing.Glass Lewis concluded: “In light of the full sale process conducted by the board and our favorable view of the financial terms of the deal, we believe that the proposed disposal of Destron Fearing is in the best interests of the Company and its shareholders.” If the sale is not approved by stockholders, the failure to complete this transaction may substantially limit our ability to operate.We urge you to vote for the Destron Fearing transaction. Since approval of the transaction requires the affirmative vote of the holders of a majority of the outstanding shares of common stock, your vote is important, no matter how many or how few shares you own.The failure to vote will have the same effect as a vote against the sale. Since the meeting is now less than two weeks away, we urge you to cast your vote by telephone or Internet to ensure your vote is received in time. Very truly yours, The Board of Directors TIME IS SHORT AND YOUR VOTE IMPORTANT! To ensure your shares are represented at the meeting, please vote by telephone or Internet. Please follow the easy instructions on the enclosed proxy card. If you have any questions or need assistance in the last-minute voting of your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at (888) 750-5834.
